OPINION
PER CURIAM.
Petitioner, Jose Aleman Figuereo, a prisoner at the Federal Correctional Institution at Miami, Florida, petitions this Court for a writ of mandamus ordering the United States District Court for the District of the Virgin Islands to act upon his habeas corpus petition, which was filed in the District Court on August 8, 2005. At the time of the filing of the mandamus petition, the District Court had not decided the habeas petition. However, on February 1, 2007, the District Court issued an order dismissing the habeas petition. Therefore, we will deny the petition for a writ of mandamus as moot.